[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR RESTRAINING ORDER AND RETURN OF PROPERTY
The court order directing the defendant not to sell the 1986 Dodge Ram Mini-Van until further order of the court is vacated. The factual basis for vacating the decision is as follows: On June 18, 1991, the plaintiff commenced this lawsuit seeking damages for breach of a warranty made in connection with the sale to the plaintiff of a used motor vehicle. On June 24, 1991, an attorney filed an appearance for the defendant. In August of 1991, the plaintiff obtained from the clerk of the court an order directing the defendant to appear on September 3, 1991, for a hearing on an application for a restraining order and return of property. The order directed that notice be given to defendant's counsel and to defendant. Notice was not given to defense counsel until after the hearing. The application was not served on counsel as required by the Rules of Practice and the order of notice.
After the plaintiff and defense counsel argued the motion to vacate, they argued the merits of the application for restraining order and for return of property. The motion is denied for two reasons. First, the plaintiff has not met the requirements for a temporary injunction. See Connecticut Association of Clinical Laboratories, et al v. Connecticut Blue Cross, Inc., et al, 31 Conn. Super. Ct. 110, 113 (1973). Second, the application is in the nature of a writ of replevin. Such an action cannot be combined with an action for breach of warranty. See General Statutes 52-522.
THIM, JUDGE.